REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5 are allowed.
Claims 1 and 5 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein the 
precoding in the first radio base station of the plurality of radio base stations is applied based on the channel information including at least a channel between the first radio base station and a first user terminal connected to a second radio base station other than the first radio base station, and wherein beam-forming 
by the first radio base station whose amount of used resources is smaller than 
a threshold among the plurality of radio base stations forms beams for the 
user terminal connected to the second radio base station.
	It is noted that the closest prior art, Nazar (US 20140256341) shows channel measure unit that used to measure channels between eNB and UEs served by eNB as well as other UEs detectable by eNB but not served by eNB cooperating eNB check the correlation value of the selected UE and if the correlation value exceeds a threshold, then the cooperating eNB may adjust the transmit power level and/or the beam direction.
However, Nazar fails to disclose or render obvious the above underlined limitations as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464